Title: Note for Report on Prisoners of War, [29 July] 1782
From: Madison, James
To: 

Editorial Note
Having received Washington’s letter of 9 July enclosing copies of his correspondence with Sir Guy Carleton concerning a possible exchange of American seamen for British soldiers (Virginia Delegates to Harrison, 16 July 1782, and n. 9), Congress on 15 July referred these dispatches to a committee comprising John Witherspoon, JM, and John Rutledge (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 388, n. 3; Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXIV, 405–6, 441). The report of the committee, delivered on 29 July, is in Rutledge’s hand (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 421–22, 422, n. 1). Although JM wrote the note, given below, on the docket of a committee report of 12 August (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 462), he intended his suggestions to be of service to John Rutledge in drafting his recommendations of 29 July 1782. See n. 4.
 

[29 July 1782]

Report of the Committee to whom was recommitted the later’s report on the letter of General Washington submit the following Resolution for consd.
That the Congress have always been & still are ready to concur in a Cartel for an exchange of Prisoners on equal & just principles as far as human and approve of the measures taken for that purpose by the Commander in cheif.
That a copy of this Resolution be transmitted by Genl W. to the British Commander in cheif at N. York.
